Honorable Wallace Shropshire
County Attorney
Travis County Courthouse
Austin, Texas
                            Opinion No. C-251
                           Re:   System of wagering known
Dear Mr. Shropshire:             as "Calcutta Pool"
By letter dated April 10, 1964, you requested an opinion as
to whether the lottery statute is violated by a scheme of
wagering known as a Calcutta Pool. In your letter, you point
out that this Calcutta Pool is normally operated in conjunc-
tion with golf tournaments, tennis matches, skeet and trap
shooting tournaments and matched horse races. On the day of
the event In question an organizer will proceed to auction
off to the highest bidder the respective participants in the
event taking place. The high bidder pays the amount of his
bid to the organizer who holds the pot, or the Calcutta. The
individual who has been the high bidder of the participant
who wins the sporting event wins the pot or pool. These Cal-
cutta Pools normally have no relation or sponsorship of the
individual or promoter of the sporting event itself; although
in instances, for the privilege of conducting a Calcutta Pool,
the individual or promoter of the event will receive a per-
centage of the Calcutta Pool. In many instances the money in
the pool will be distributed between those being the high bid-
der on the participants in the events, placing first, second
and third in the event.
Article 654 of Vernon's Penal Code provides:
               "If any person shall establish a lottery
          or dispose of any estate, real or personal, by
          lottery, he shall be fined not less than one
          hundred nor more than one thousand dollars; or
          if any person shall sell, offer for sale or
          keep for sale any ticket or part ticket in any
          lottery, he shall be fined nor less than ten nor
          more than fifty dollars."
It is our opinion that this scheme is violative of Article
654 of Vernon's Penal Code in that the same constitutes a
lottery. A lottery is defined in Featherstone v. Independent

                            -1215-
Honorable Wallace Shropshire, Page 2 (Opinion No. C-251)

Service Station Asso., 10 S.W.2d 124 (Tex.Clv.App. 1928) as a
scheme for distribution of prizes, by lot or chance, where one
on paying money or giving other things of value to another ob-
tains some token that entitles hlm to receive a larger or smal-
ler value or nothing, as some formula or chance may determine.
As long as some consideration is actually paid for the right
to participate in the scheme, it matters not to whom the con-
sideration flows. Featherstone v. Independent Service Station
Asso., supra. In the fact situation under discussion, there
could be no doubt of a valuable consideration.

                       SUMMARY
            A system of wagering known as a "Calcutta
            Pool" violates Article 654 of Vernon's Penal
            Code.
                             Respectfully submitted,
                             WAGGONER CARR
                             Attorney General of Texas




                                 Assistant Attorney General
CBS/is
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Norman V. Suarez
Bill Allen
Jerry Brock
Lloyd Martin
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                              -1216-